As to the first assignment of error, the majority concludes that this is not a case in which the evidence is factually insufficient to support one or more predicate offenses. Rather, the majority holds that the predicate offenses as submitted to the jury were legally flawed and thus, inadequate to support the conviction as a matter of law. It follows that if the jury instructions had been legally correct, the majority presumably would have affirmed the conviction. While I agree with the conclusion that the jury instructions given in this case were erroneous and such error was prejudicial to Appellant, the case should have never reached the jury. *Page 784 
Contrary to the conclusion reached by the majority today, I believe that Defendant-Appellant's Rule 29 motion for acquittal should have been granted at the close of the State's case-in-chief. More particularly, I believe that as a matter of law the evidence was insufficient with respect to whether Adkins made a trip to Texas on November 8, 1996, whether Adkins actually possessed at least 1000 grams of marihuana during either trip, whether the substance alleged to have been transported was in fact marihuana, and whether Adkins possessed the requisite mental state.
Adkins moved for an acquittal at the conclusion of the State's case and renewed that motion at the conclusion of trial and once again after the jury rendered its verdict. The trial court, however, overruled each of Adkins' requests. Disposition of this assignment of error begins by considering the propriety of the trial court overruling Adkins' motion at the close of the State's case-in-chief.
Appellant was charged and convicted of engaging in a pattern of corrupt activity, a violation of R.C. § 2923.32(A)(1). The essential elements of "Engaging in a pattern of corrupt activity" are set out primarily in R.C. § 2923.32(A)(1) and are further defined in R.C. § 2923.31. An element of particular concern in this case is the requirement that a defendant engage in or conspire to engage in two or more predicate offenses constituting corrupt activity. See, R.C. § 2923.31(E).
Although an essential element of R.C. § 2923.32(A)(1) is the presence of the requisite number of predicate offenses, the indictment fails to state which predicate offense or offenses listed in R.C. § 2923.31(I)(2) comprise the instances of Adkins' "pattern of corrupt activity." R.C. § 2923.32. Though not evident from the indictment, it is apparent from the record that the State's position at trial was that Appellant's "corrupt activity" was his involvement in transporting a controlled substance, specifically marihuana, from Texas to Hancock County, Ohio, on two occasions. More particularly, the State alleged at trial that Adkins made two trips with Dennis Jones to Texas, one on November 1, 1996, and the second on November 8, 1996. On appeal, the State relies on Adkins' alleged association with Jones, a confessed drug runner for the Ramirez enterprise, as indicating that Appellant was "employed by or associated with the Ramirez [drug] enterprise." (State's brief p. 1). Appellant argues that the conduct alleged by the State, being specifically the two trips, is insufficient to constitute a pattern of corrupt activity as defined by statute.
As noted, in its brief on appeal, the State does not identify which specific predicate offense or offenses constitute the "corrupt activity" in which it claims Appellant was engaged. R.C. § 2923.31(I). Of the five drug related offenses listed in R.C. §2923.31(I)(2)(c) that may serve as a predicate offense to corrupt activity, only two are even remotely implicated by the State's theory of its case, Trafficking *Page 785 
in marihuana, R.C. § 2925.03 and Possession of drugs, R.C. §2925.11.6 The remaining offenses are: Illegal manufacture of drugs or cultivation of marihuana, R.C. § 2925.04; Funding of drug or marihuana trafficking, R.C. § 2925.05; and Offenses involving counterfeit controlled substances, R.C. § 2925.37. The State does not contend, nor does the record indicate, that Adkins violated any of these latter three drug statutes. Accordingly, that leaves for consideration the offenses of Trafficking in drugs and Possession of drugs. R.C. §§ 2925.03 and 2925.11 respectively.
The offense, "Trafficking in drugs," though sounding as if it might prohibit the transportation of controlled substances, actually provides only that "[n]o person shall knowingly sell or offer to sell a controlled substance." R.C. § 2925.03(A). Trafficking in any amount of marihuana, the controlled substance at issue here, is at least a fifth degree felony.2925.03(C)(3)(a). If the offense was committed within the vicinity of a school or if the offender sold or offered to sell more than 200 but less than 1,000 grams of marihuana the penalty is enhanced to a fourth degree felony. R.C. § 2925.03(C)(3)(b)/(c). The penalties for trafficking in marihuana continue to increase with an increase in the quantity of marihuana sold or offered for sale. R.C. § 2925.03(C)(3). At the close of the State's case-in chief, the evidence introduced, even when viewed in a light most favorable to the State as required by Crim.R. 29(A), does not indicate any instances where Appellant sold or offered to sell a controlled substance.7 Further, there is nothing in the record indicating that Appellant knowingly attempted, or solicited, coerced or intimidated another to sell or offer to sell a controlled substance. R.C. § 2923.31(I).
The remaining predicate offense, "Possession of drugs," states: "[n]o person shall knowingly obtain, possess, or use a controlled substance." R.C. § 2925.11(A).8 *Page 786 
For such offense to constitute a predicate act under the corrupt activities statute, it must be a "felony of the first, second, third or fourth degree." R.C. § 2923.31(I)(2)(c). There is no fourth degree felony offense for possession of marihuana, the controlled substance at issue here. R.C. § 2925.11(C)(3). Possession of marihuana is a third degree felony if the offender possesses at least "1,000 grams" of marihuana. R.C. § 2925.11(C)(3)(d). For Adkins' conviction to be sustained, there must have been, at the close of the State's case-in-chief, evidence sufficient such that reasonable minds could reach different conclusions as to whether the State proved beyond a reasonable doubt that Adkins engaged in a "pattern of corrupt activity." In other words, if the evidence introduced by the State during its case-in-chief was sufficient to support, inter alia, the conclusion by a rational trier of fact that Adkins participated in two or more trips to Texas and his participation constituted at least two predicate offenses listed in R.C. § 2923.31(I)(2), the conviction must be sustained.
I pause here to comment on the evidence introduced concerning the two trips Adkins is alleged to have made to Texas. My consideration here is limited, as it must be, to how the evidence appeared to the trial court at the close of the State's case-in-chief.
The record contains significant evidence concerning one trip allegedly made on November 1, 1996. Such evidence includes telephone conversations, a room receipt with Thomas Adkins' signature and Oklahoma address, Thomas Adkins' Oklahoma Driver's License, and a Texas Department of Public Safety traffic warning issued to and signed by Thomas Adkins on November 1, 1996 which listed a license registration number for the suburban allegedly driven. On direct examination, Jones testified extensively concerning the particulars of this alleged November 1, 1996 trip. To the extent relevant, Jones' testimony corroborated the State's evidence concerning the identity of the individuals in the recorded telephone conversations, the traffic warning, hotel registration, and type of vehicle driven. Jones' testimony on direct and cross examination, coupled with the State's independent evidence, is sufficient to demonstrate that reasonable minds could reach different conclusions as to whether the State proved beyond a reasonable doubt that Adkins at least participated in a trip to Texas on November 1, 1996. I reiterate that my consideration here does not concern whether Adkins' alleged participation constituted a predicate offense, only whether there was sufficient evidence to establish that Adkins somehow participated in the trip. It is not however with the November 1, 1996, trip that I am primarily concerned. *Page 787 
The State argues that Adkins participated in a second trip to Texas with Jones, alleged by the state to have occurred on November 8, 1996. In support of this theory, the State introduced into evidence an unsigned room receipt from "Best Western" that was recovered from Adkins' residence. Adkins' name and an Oklahoma address are mechanically printed on the receipt and the receipt indicates that the purchaser was assigned to room number 238. The State also introduced into evidence a recorded telephone conversation allegedly between Debbie Green and Ramirez, Sr., wherein Green informed Ramirez of the motel name, phone number and room number. The information provide by Green to Ramirez coincides with the information on the Best Western receipt.
On direct examination, Jones did not testify concerning the specifics of the alleged November 8 trip. In fact, Jones' testimony casts significant doubt upon when and whether a second trip involving Adkins occurred.
With respect to the number and timing of the trips made to Texas, Jones testified as follows:
Q. And how many trips did you make?
A. I made three trips.
* * *
Q. On what day did [your mother] pass away?
A. It was November the 22nd of '96.
  Q. And can you indicate to the ladies and gentlemen in relation to the three trips, when those were in relation to when your mother passed away?
  A. I had made one prior to her passing away around it was around Halloween time, ladder (sic) part of October, first of November. And one after my mother passed away. So it was around the last week of November.
  Q. And then you had your first one, which was in September or October?
A. Correct.
(Transcript, pg. 499-500). (Emphasis added). It is undisputed that Adkins had no involvement with the "first one." Jones' testimony concerning the trip taken in " October, first of November" coincides with the State's theory that Adkins accompanied Jones to Texas on November 1, 1996.
Jones' testimony concerning the final trip occurring " around the last week of November" however does not coincide with the State's theory that Adkins accompanied Jones to Texas on November 8, 1996. That is, the State contends that the second predicate offense occurred when Adkins accompanied Jones to Texas on November 8. According to Jones, the second trip taken by he and Adkins occurred after November 22. A review of the record reveals that *Page 788 
Jones testified on at least six occasions that the alleged second run involving him and Adkins occurred after November 22, the approximate date his mother passed away. (See, e.g., Transcript, pages 499-500, 534, 536, 549, 565, 595). Jones' testimony is not consistent with a November 8, 1996, trip.
The contradictions between the State's theory and Jones' testimony, although significant are ignored by the majority. Jones' testimony wholly fails to corroborate the State's theory that the second predicate offense occurred on or about November 8. It might be argued that Jones merely got the dates confused. Such an argument however necessarily ignores Jones' conviction concerning when the second trip occurred and would likewise ignore the State's recognition and concession that Jones was in fact planning a trip after his mother's death. During the State's rebuttal case, Lieutenant Wood testified as follows:
* * *
Q. You heard Dennis Jones testify, correct?
A. That is correct.
  Q. You heard him testify in terms of a trip that was made after his mother passed away, is that correct?
A. That is correct.
  Q Were you aware from the wiretap conversations that his mother in fact passed away?
A. I was, sir.
  Q. Were you ever able to document that trip after his mother passed away that Dennis Jones made?
A. We were not.
  Q. Can you explain to the ladies and gentlemen why not, if you were unable to document the trip on November the 1st?
  A. The telephone calls that were coming in there towards the end referenced to the loads that were coming back and forth were at one time running into each other. We weren't sure whether we're talking about going or coming. That was one reason.
  Another reason is that that telephone call could have been made from anywhere. It was just no documentation on the telephone line that Jones called from a motel room. There wasn't a call coming in at that time saying I'm in a motel room in Weslaco, Texas. * * * We just didn't know about it. We had no way of knowing.
(Transcript, pages 624-625). It is clear from the State's independent evidence that Jones was planning a trip to Texas sometime after November 22. It is equally clear that the November 8, 1996, taped telephone conversations do not coincide with a trip taken in the latter part of November. The contradictions between Jones' testimony and the State's *Page 789 
theory cannot be dismissed as a mix-up in dates. Consequently, to the extent that Jones testified concerning a "second" trip taken by him and Adkins, that testimony wholly fails to support the State's theory.
Considering this evidence from the State's perspective, the contradictions in the testimony and evidence concerning an alleged second trip are significant in that the only evidence offered by the State that is consistent with its theory was the Best Western receipt and a taped telephone conversation. Even though Jones implicitly denied making a trip with Adkins on or about November 8, 1996, the jury was left to infer from this scintilla of evidence not only that Jones and Adkins in fact traveled to Texas on November 8, 1996, but that Adkins knowingly obtained or possessed at least 1,000 grams of marihuana during the trip. Such inferences are impermissible and unsupported by the record herein.
I note that Jones testified consistently with the conclusion I reach here. That is, during his testimony, Jones equivocated as to whether Adkins actually went on two trips. To this end Jones stated: "I thought I made two trips with [Adkins], I thought." (Transcript page 540). Given that the co-conspirator alleged to have accompanied Adkins to Texas was himself uncertain as to how many trips the duo actually made together, a reasonable jury could not reach a conclusion beyond a reasonable doubt that Adkins accompanied Jones on two occasions and that Adkins intended to possess or obtain the requisite quantity of marihuana during those trips. Consequently, when viewing the evidence in a light most favorable to the State, I believe that reasonable minds could not reach different conclusion as to whether the State proved beyond a reasonable doubt that Adkins made a trip to Texas on November 8, 1996.
Assuming arguendo that the evidence was sufficient to establish that Adkins participated in two trips to Texas, the evidence was nonetheless insufficient to establish that his participation constituted the requisite number of predicate offenses. As discussed above, for Adkins' alleged actions to constitute predicate offenses, he must have knowingly obtained or possessed at least 1,000 grams of marihuana. R.C. § 2925.11. With respect to the quantity of marihuana that must have been present, no marihuana was seized from either of the alleged trips to Texas. There is nothing in the record directly indicating that marihuana was in fact transported during the alleged trips or that a specific quantity of marihuana was transported. Consequently, the evidence introduced here concerning the existence and/or quantity, even when viewed in a light most favorable to the State as required by Crim.R. 29(A), does not indicate any instances where Appellant, as a principal offender, actually possessed at least 1,000 grams of marihuana. Nor is there evidence in the record indicating that Appellant attempted to possess, or solicited, coerced or intimidated another *Page 790 
to possess at least 1,000 grams of marihuana. R.C. § 2923.31(I). Therefore, when viewing the evidence in a light most favorable to the State, I would hold that reasonable minds could not reach different conclusions as to whether Adkins actually possessed at least 1000 grams of marihuana during either the November 1 or November 8 trip.
Assuming arguendo that the evidence sufficiently established that Adkins made two trips and thereon possessed a controlled substance, the record is devoid of a sufficient quantum of evidence from which a reasonable fact finder could conclude beyond a reasonable doubt that the substance alleged to have been transported was in fact marihuana. John Miller, a confessed drug runner for the Ramirez enterprise, testified as follows:
* * *
  Q. Mr. Miller, did you have occasion on any of your trips when you returned back to Ohio to be able to buy drugs?
A. Yes.
  Q. Were those the same drugs that you transported back here to Ohio?
A. Just marijuana.
Q. What do you mean by just marijuana?
  A. I never bought no cocaine from him. I bought marihuana from him.
  Q. Were you * * * let me rephrase that. On trips to Texas and back * * * and you always bringing marijuana?
A. As far as I knew.
Q. Could you also be bringing other substances?
A. I could have been, yes. I had no idea.
* * *
(Transcript, page 482). (Emphasis added). Lucinda Steckley, another confessed drug runner for Ramirez, testified that she made trips to Texas for the purpose of picking up "drugs." (Transcript, page 430).
Further, Miller, Jones, and Steckley each testified concerning the method allegedly utilized to load the vehicles in Texas with drugs. Without exception, all three witnesses described a process whereby the drug runners were unable to view what type substance had been loaded or even where in the vehicle the substance was located, however, neither witness offered testimony from which a reasonable inference could be drawn that the substance actually loaded was in fact marihuana as opposed to cocaine or another controlled substance.
The independent evidence offered by the State corroborates the testimony that the Ramirez enterprise was transporting cocaine as well as marihuana and that the alleged drug runners were unaware of which type of drug was in fact being transported during the respective trips. To this end, Lieutenant Wood testified that *Page 791 
through the wiretaps he was able to determine what type of drugs were being transported to Ohio and who was involved in the alleged enterprise:
* * *
  Q. What were you able to determine, the type of lingo, or can you explain to the ladies and gentlemen examples of what type of terminology was used during the course of the telephone conversations that you heard through the wiretaps?
A. I did.
Q. Please do?
  A. They were using tires, which is a common language to use for either marijuana or cocaine, depends on the amount of tires you're talking about.
* * *
  They use green for marijuana, key or kilo for cocaine. White for cocaine.
* * *
(Transcript, page 262).
* * *
  Q. Now just because someone was mentioned during a telephone conversation, did you consider them involved in the enterprise or the organization itself?
  A. Not if they were just two people talking we didn't. If the language or the conversation was very, again, was easy to understand that they were talking drugs we did. I mean, if they * * * again, we're talking tires. We knew they were talking marijuana or cocaine, depends on how much they were talking about.
* * *
(Transcript, page 264).
Finally, although not part of the evidence, the prosecutor, in his opening statement, conceded that the alleged Ramirez enterprise was " bringing  hundreds of pounds of marijuana and other drugs " into Ohio. (Transcript, page 23). The prosecutor's statement is consistent with the evidence indicating that the Ramirez enterprise was not only transporting marihuana into Ohio but was also transporting "cocaine" and "other drugs."
Accordingly, when viewing the evidence in a light most favorable to the State, I believe that reasonable minds could not reach different conclusion as to whether any substance loaded into a vehicle in which Adkins was traveling was in fact marihuana; any substance loaded into a vehicle Adkins was traveling in was as likely cocaine as it was marijuana.
I pause to comment that by engaging in the above analysis I am only highlighting that the identity of the controlled substance allegedly transported by Adkins is significant in that the elements to be proven by the State are in part contingent thereon. As an example, if Adkins transported cocaine instead of marihuana, for the alleged trips to constitute predicate offenses, the State would need to prove that the amount of the drug involved exceeded the bulk amount but did not exceed five times the bulk amount. See, R.C. § 2925.11(C)(2)(b). Nothing that I have said should be construed to suggest that when the identity of a substance is not ascertainable, a defendant cannot be convicted of engaging in *Page 792 
criminal activity. There are clearly other theories under which a prosecutor may proceed in such a situation. But when a prosecutor elects to proceed against a criminal defendant pursuant to a statute that requires as one of its essential elements proof of a specific controlled substance, evidence of the presence, existence, quantity, etc., of that specific controlled substance must be sufficient to support the conviction. Absent such evidence, a conviction therefor cannot be sustained.
Assuming arguendo that the alleged two trips and the existence and quantity of marihuana necessary to constitute predicate offenses were sufficiently proven, evidence concerning the presence of the requisite mental state was nonetheless insufficient. That is, when charged as a principle offender, Adkins must have knowingly possessed or obtained the requisite quantity of marihuana. Although Jones testified that during the November 1 trip he and Adkins discussed their drug smuggling effort and Adkins acted as if he knew they were transporting drugs to Ohio, Jones described a method of operation that prevented either Jones or Adkins from ever observing or even knowing the location of any drugs allegedly transported during their trips. In fact, Jones testified that both he and Adkins believed that any drugs they were smuggling were located in the vehicle's headliner:
 Well, it come up that we were smuggling drugs, and we was kind of joking around where could it be. And Mr. Adkins says, well, I know where it's at. And he tipped the head of the headliner. He said it's up here. And I kind of agreed at that time, but I had no idea where it was at that time.
(Transcript p. 521).
Previously in his testimony, Jones was asked the following:
 Prosecutor: What was your purpose in taking the suburban to Texas?
Jones: To bring back drugs to Ohio.
  Prosecutor: Was this discussed between you and Thomas Adkins on the way down?
  Jones: It was as far as, you know, saying yeah, that's what we was going for. It was — we talked about it a little bit, yeah.
* * *
  Prosecutor: From your conversation with Tom Adkins on the way down, and your discussion about drugs, were you aware that Tom Adkins knew what you was going to Texas for?
Jones: I'm pretty sure he did.
(Transcript pp. 515-516) (Emphasis added). Absent from the record herein is any evidence bearing directly on Adkins' intent, knowledge, etc., during the alleged second trip. *Page 793 
Although Jones' testimony, if believed, indicates that Adkins made one trip with Jones to Texas in early November knowing that Jones planned to pick up marihuana in Texas, knowing that another plans to engage in criminal conduct is not equivalent to intending to engage in the same criminal conduct. Therefore, when viewing the evidence in a light most favorable to the State, I believe that reasonable minds could not reach different conclusions as to whether Adkins knowingly possessed or obtained a sufficient quantity of marihuana on two occasions.
I recognize that the corrupt activity statute provides that aconspiracy to engage in conduct amounting to a predicate offense could serve as an instance of one's pattern of corrupt activity. R.C. § 2923.31(I)(2)(c). Conspiracy is punished as a "misdemeanor of the first degree, when the most serious offense that is the object of the conspiracy is a felony of the fifth degree." R.C. §2923.01(J)(4). Conspiracy is not punished as a felony until "the most serious offense that is the object of the conspiracy" is at least a fourth degree felony. R.C. § 2923.01(J)(1).
Conspiracy to engage in Possession of marihuana, for purposes of engaging in a pattern of corrupt activity, must have as the object of the conspiracy, possession of at least 1,000 grams of marihuana to constitute a felony offense. R.C. §§ 2923.01(J)(1);2925.11(C)(3)(d) and 2923.31(I)(2)(c). Therefore, because at least one of the predicate acts constituting the pattern of corrupt activity must be a felony, evidence that Adkins conspired to engage in Possession of marihuana in the amount of at least 1,000 grams is necessary to survive a Crim.R. 29 motion. Also required is evidence that the proceeds of the violation or combined violations amounted to at least $500. R.C. §2923.31(I)(2)(c).
The conspiracy statute provides in part:
 (A) No person, with purpose to commit or to promote or facilitate the commission of * * * a felony drug trafficking, manufacturing, processing, or possession offense * * * shall do either of the following:
  (1) With another person or persons, plan or aid in planning the commission of any of the specified offenses;
  (2) Agree with another person or persons that one or more of them will engage in conduct that facilitates the commission of any of the specified offenses.
  (B) No person shall be convicted of conspiracy unless a substantial overt act in furtherance of the conspiracy is alleged and proved to have been done by the accused or a person with whom the accused conspired, subsequent to the accused's entrance into the conspiracy. For purposes of this section, an overt act is substantial when it is of a character that manifests a purpose on the part of the actor that the object of the conspiracy should be completed.
* * * *Page 794 
  (F) A person who conspires to commit more than one offense is guilty of only one conspiracy, when the offenses are the object of the same agreement or continuous conspiratorial relationship.
* * *
  (H)(1) No person shall be convicted of conspiracy upon the testimony of a person with whom the defendant conspired, unsupported by other evidence.
R.C. § 2923.01.
The Revised Code provides that "[n]o person shall be convicted of conspiracy upon the testimony of a person with whom the defendant conspired, unsupported by other evidence." R.C. §2923.01(H)(1) (emphasis added). As I illustrated above, there is insufficient evidence present in this record regarding Adkins' purpose in traveling to Texas with Jones other than Jones' testimony regarding their conversation. Even if Jones' testimony were sufficient, and assuming that Adkins actually made two trips to Texas, his testimony again indicates only that Adkins made the trips with Jones knowing that Jones planned to pick up marihuana in Texas and return it to Ohio. R.C. § 2923.31(I)(2). Knowing
that another plans to engage in criminal conduct is not the same as agreeing to participate in that criminal conduct with the purpose of committing, promoting or facilitating the commission of a prescribed criminal act. R.C. § 2923.01(A)(2). Therefore, I would hold that reasonable minds could not conclude beyond a reasonable doubt that Adkins, with purpose to commit or promote Possession of drugs, agreed to possess or obtain, or promote or facilitate another in possessing or obtaining at least 1000 grams of marihuana during either the November 1 or November 8 trips.
Whether proceeding under a principle or conspirator theory, the majority holds that inferences concerning the existence and quantity of marihuana and Adkins' knowledge thereof may be indulged in the absence of, inter alia, any marihuana being seized from either of the trips. I believe such inferences are unsupported by the record and are therefore unreasonable and impermissible.
Assuming again that Adkins made two trips to Texas with Jones, the syllogism advanced by the majority is apparently as follows: Because (1) the method of interaction with Pato; (2) the same license plate number and same suburban were identified as being driven on both trips; (3) 95 pounds of marihuana was found in the gas tank of that same suburban after Debbie Green and Lucinda Stuckey made a trip unrelated to Adkins; (4) Adkins and Jones received money for each alleged trip and Jones and Adkins split the balance of the expense money not used during the trips; and (5) there was testimony concerning the street value of marihuana in northwest Ohio, a reasonable jury could infer beyond a reasonable doubt that Adkins, on the two alleged occasions, in fact possessed or obtained marihuana, presumably being contained *Page 795 
in the gas tank, or conspired to do the same, and that on at least one occasion the quantity of marihuana inferred was in excess of 1000 grams.
Again, the inferences advanced by the majority are not supported by the record and are in my opinion unreasonable. The mere presence of Adkins in a vehicle that may have been modified for purposes of concealing and transporting drugs from Texas to Ohio is insufficient to permit the jury to reasonably infer beyond a reasonable doubt that Adkins intended to travel to Texas for thepurpose of possessing or obtaining at least 1,000 grams of marihuana. See, e.g. State v. Marian (1980), 62 Ohio St.2d 250,405 N.E.2d 267; see also, R.C. §§ 2923.01(A); 2925.11(A)/(C)(3)(d) and2925.03(C)(3)(c). Likewise, recovery of marihuana from the same vehicle after a run entirely unrelated to Adkins and the alleged payments to Adkins for accompanying Jones to Texas is insufficient evidence upon which to base an inference that Adkins possessed or obtained a sufficient quantity of marihuana on those two occasions. The inferences indulged by the majority are too tenuous.
In sum, because as a matter of law there was insufficient evidence introduced at trial indicating that Adkins made a "second" trip to Texas on November 8, 1996, that during the alleged trips he actually possessed or conspired to possess at least 1000 grams of marihuana, that the substance alleged to have been transported during the trips was in fact marihuana, and that Adkins possessed the requisite mental state, Defendant-Appellant's first assignment of error should be sustained.
6 "Drug abuse," the predicate offense upon which the jury was instructed, was no longer an offense at the time of Appellant's conduct.
7 It should be noted, a former version of R.C. § 2925.03(A) prohibited the transportation of controlled substances, stating in part, "no person shall knowingly * * * ship, transport, [or]deliver * * * a controlled substance, when the offender knows orhas reasonable cause to believe the controlled substance isintended for sale or resale by the offender or another." (Former R.C. § 2925.03(A)(2), see Am. Sub. H.B. 391, effective 7-21-94) (emphasis added). However, this language was deleted from the amended statute, which became effective July 1, 1996. (See, Am. Sub. S.B. 2, effective 7-1-96). While the indictment does allege a time frame prior to July 1, 1996, the State introduced no evidence whatsoever indicating that the Appellant participated in or was associated with the Ramirez drug enterprise until well after July 1, 1996. Were we able somehow to apply this former version of R.C. § 2925.03(A)(2) to Appellant's case, a proposition for which I find no support in criminal jurisprudence, I would certainly conclude that there is insufficient evidence from which any rational jury could find beyond a reasonable doubt that Appellant violated the former version of R.C. § 2925.03(A).Jenks, supra.
8 The jury was instructed that the offense of "Drug abuse," formerly codified at R.C. § 2925.11(A) could serve as a predicate offense of Appellant's corrupt activity. Revised Code section2925.11 was amended on July 1, 1996 to prohibit "Possession of drugs." Nevertheless, the essential elements of the two offenses are the same.